MORRIS, Judge.
 All of defendant’s assignments of error essentially contend that the defendant’s plea of guilty was not freely, understanding^ and voluntarily given according to the federal guidelines set out in Boykin v. Alabama, 395 U.S. 238, 23 L. Ed. 2d 274, 89 S.Ct. 1709 (1969). In Boykin, the Supreme Court set *576out three constitutional rights which were forfeited by a plea of guilty: the right not to incriminate one’s self; the right to trial by jury; and the right to confront one’s accuser. The Court then said: “We cannot presume a waiver of these three important federal rights from a silent record.” Boykin v. Alabama, supra. This is certainly not the case here. The record is far from silent on this point. Defendant signed a transcript of plea in which he shows that he freely, understandingly and voluntarily pleaded guilty to the offenses with which he was charged. From defendant’s answers to the questions propounded, the court found as a fact that defendant freely, understandingly and voluntarily pleaded guilty to the offenses with which he was charged. As to defendant’s contention that it was error for the court to accept defendant’s plea of guilty when defendant never admitted that he was in fact guilty, see North Carolina v. Alford, 400 U.S. 25, 27 L. Ed. 2d 162, 91 S.Ct. 160 (1970), where the Supreme Court said:
“Thus, while most pleas of guilty consist of both a waiver of trial and an express admission of guilt, the latter element is not a constitutional requisite to the imposition of criminal penalty. An individual accused of crime may voluntarily, knowingly, and understandingly consent to the imposition of a prison sentence even if he is unwilling or unable to admit his participation in the acts constituting the crime.”
We have carefully examined all of defendant’s assignments of error and find them to be without merit.
In the proceedings in the trial court we find
No error.
Judges Brock and Hedrick concur.